CANBY, Circuit Judge, dissenting:
With all respect, I cannot agree that it was proper for the district court to decide that the underlying dispute was not arbi-trable. In my view, the collective bargaining agreement provides for the arbitrator, *580not the court, to decide the question of arbitrability.
The entrenched rule that “arbitrability is a matter for courts to determine,” Frederick Meiswinkel, Inc. v. Laborers’ Union Local 261, 744 F.2d 1374, 1376 (9th Cir. 1984), applies only “in the absence of a specific agreement to the contrary.” Id. As the majority opinion indicates, the agreement in this case does provide in Article VIII-F(l)(d) that either party may submit to the arbitrator the question whether the matter appealed to arbitration is arbi-trable. That provision places the issue of arbitrability in the hands of the arbitrator, not the courts, at least when either party wishes it there.
The majority opinion holds, however, that arbitrability of the underlying dispute is not to be submitted to an arbitrator because the dispute arises under Article VIC, and that article provides that “the determination of qualifications for hiring pursuant to this paragraph is not subject to the arbitration procedure of this Agreement.” The majority’s resolution of this issue constitutes, I fear, a case of confusing the merits of an issue — here, whether a dispute is arbitrable — with the question of who has jurisdiction to decide the matter. Article VIII of the agreement, which governs the grievance and arbitration procedures, provides that a grievance (which may be appealed to arbitration) is a dispute over an action “claimed to involve a misapplicaton of any provision of this Agreement.” 1 Article VIII-A. If the arbitrator has power to decide questions arising under any provision of the agreement, and also has power to decide the issue of arbitrability, then the arbitrator must have power to decide whether a dispute arising under Article VI-C is arbitrable. Perhaps, as the majority holds, the dispute is not arbitrable, but that is for the arbitrator to decide.
I recognize that the difference between the majority’s view of the agreement and my view may seem to depend upon which Article marks the starting point of analysis. The majority starts with Article VI-C and finds in it a provision that renders Article VIII inapplicable. I begin with Article VIII and find that it empowers the arbitrator to rule upon issues arising under all of the other articles, including issues of arbitrability.
The two diverging outcomes, however, are not equally reflective of the thrust of the bargaining agreement. The parties to this agreement gave unusually broad powers to the arbitrator. The arbitrator is even empowered to formulate the question to be arbitrated, when the parties are unable to agree on a formulation. Article VIII-F(l)(c). That provision, like the provision empowering the arbitrator to decide the issue of arbitrability, suggests an intent that the grievance and arbitration procedures be interpreted and administered expansively. The same spirit is embodied in Article VIII-A, which provides that “[njeither an incident which leads to a grievance nor the settlement of a grievance shall be considered a breach of the ... Agreement subjecting either party to a suit in the courts but shall be finally and exclusively disposed of as provided in this article.” It best comports with this spirit to allow the arbitrator free reign in applying the whole agreement. The arbitrator can then decide whether the dispute is one that is arbitrable, or whether it falls within one of the half-dozen or so exclusions or limitations upon arbitrability that are scattered throughout the agreement.2 Interpretation of at least some of those exclusions or *581limitations is quite likely to call upon the same kind of “shop knowledge” that an arbitrator would employ in formulating questions for decision. I believe that the parties left both subjects to the arbitrator. I therefore respectfully dissent.

. The only exceptions to this broad definition are claims of breaches of the agreement by strike or lockout. Those exceptions are not relevant here.


. Article VI-C (provision in issue here; also: no appeal for discharge of probationary employee, with exception for certain types of discrimination); Article VI-E (relative qualifications of applicants for interdepartmental job transfers not subject to arbitration); Article VIII-A (complaints concerning medical care excluded from arbitration procedure); Article VIII-F(b) (questions involving changes in rate of pay schedule or in provisions of Agreement not subject to arbitration); Article IX-A (discharge for violation of no-strike clause subject to grievance procedure only as to determination of question of violation).